Kane, J.
Appeal from an order of the Family Court of Schoharie County (Bartlett, III, J.), entered October 24, 2005, *1169which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 10, to extend the placement of respondent’s children and approved petitioner’s permanency plan.
Respondent’s three children were placed in foster care in December 2000. Family Court subsequently adjudicated the children abused and neglected, and this Court affirmed that determination (28 AD3d 805 [2006]). In March 2002, the court placed the children in petitioner’s custody through February 2003. This placement was later extended to March 2005. In January 2005, petitioner filed applications for further extension of the children’s placement and to terminate both parents’ parental rights, thus freeing the children for adoption. After a hearing, the court extended the placement in foster care and approved a permanency plan of adoption. Respondent appealed. Subsequent to the filing of this appeal, in March 2006, the court adjudicated the children to be permanently neglected and terminated respondent’s parental rights.*
Based on the subsequent order terminating respondent’s parental rights, the issues surrounding the order extending placement of his children in foster care are now moot (see Matter of Natasha F., 15 AD3d 788, 789 [2005]).
Mercure, J.P., Peters, Spain and Carpinello, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.

 Respondent’s appeal from this subsequent order is pending before this Court.